     Case 1:19-cv-00140-DAD-EPG Document 40 Filed 06/29/20 Page 1 of 4

 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                             EASTERN DISTRICT OF CALIFORNIA

10

11    BMO HARRIS BANK, N.A.,                           Case No. 1:19-cv-00140-DAD-EPG
12                          Plaintiff,                 ORDER REQUIRING DEFENDANT TO
                                                       SHOW CAUSE FOR FAILURE TO
13           v.                                        APPEAR
14

15    BHAJNO PAHAL, et al.,
16                           Defendants.
17

18          For the reasons set forth below, the Court orders defendant Bhajno Pahal to show cause

19   why sanctions, up to and including entry of judgment against her, should not be issued for failure

20   to comply with this Court’s orders.

21          From early on, there has been confusion regarding the defendants in this action.

22          The action was initiated on January 31, 2019, with the filing of a complaint (ECF No. 1).

23   On March 26, 2019, Plaintiff filed a first amended complaint (“FAC”), naming four defendants:

24   Gurdeep Billan, Ranjodh Billan, Billan-Pahal Corporation, and Bhajno Pahal. (ECF No. 5.) On

25   May 28, 2019, Plaintiff filed notices that three of the defendants—Gurdeep Billan, Ranjodh

26   Billan, and Billan-Pahal Corporation—had filed for relief under Chapter 7 of the Bankruptcy

27   Code. (ECF Nos. 13, 14, 15.) On November 8, 2019, Plaintiff voluntarily dismissed these three

28   defendants without prejudice, and the case against these three defendants was automatically
                                                      1
     Case 1:19-cv-00140-DAD-EPG Document 40 Filed 06/29/20 Page 2 of 4

 1   terminated. (ECF Nos. 19, 23.) Thus, the only defendant remaining in this case is Bhajno Pahal.

 2             On May 28, 2019, Plaintiff filed a request for entry of default against defendant Bhajno

 3   Pahal, and the clerk’s entry of default against Bhajno Pahal was entered on June 4, 2019. (ECF

 4   Nos. 12, 16.) On November 8, 2019, Plaintiff filed a motion for default judgment against Bhajno

 5   Pahal. (ECF No. 20.) In an order entered on December 12, 2019, the Court denied the motion for

 6   default judgment without prejudice, noting that the operative complaint was the FAC and there

 7   was no indication that the FAC had ever been served on defendant Bhajno Pahal. (ECF No. 25.)

 8   On that same date, the Clerk of the Court issued a summons for the FAC as to defendant Bhajno

 9   Pahal only. (ECF No. 26.)

10             On January 28, 2020, an answer was filed. (ECF No. 27.) However, this answer was not

11   filed by the single remaining defendant in the case, Bhajno Pahal. Instead, this answer was filed

12   by two of the three defendants that had been previously dismissed from the case—Billan-Pahal

13   Corporation and Ranjodh Billan. (Id.) Bhajno Pahal, the only defendant who had not been

14   dismissed from the case, had not yet filed an answer or otherwise entered an appearance in the

15   case. Moreover, neither a return of service nor a waiver of service had been filed as to Bhajno

16   Pahal in relation to the FAC, and thus there was no indication that defendant Bhajno Pahal had

17   been served.

18             On March 13, 2020, the Court entered a minute order, resetting a scheduling conference

19   for May 5, 2020, at 9:30 a.m., and providing instructions on how to participate in the conference

20   telephonically. (ECF No. 29.) The Court also instructed the parties to refer to the Court’s civil
21   new case documents, and to comply with the Court’s scheduling conference requirements. (Id.

22   (citing ECF No. 3).) Those requirements include mandatory attendance at the scheduling

23   conference, and the filing of a joint scheduling report one week prior to the conference. (See ECF

24   No. 3.)

25             On April 28, 2020, a joint scheduling report was filed by Plaintiff. (ECF No. 30.) Counsel

26   for defendants Billan-Pahal Corporation and Ranjodh Billan, Mr. Nathan S. Miller, participated in
27   the drafting of and approved the joint scheduling report. (Id.) However, as noted, defendants

28   Billan-Pahal Corporation and Ranjodh Billan had been previously dismissed from this action. The
                                                         2
     Case 1:19-cv-00140-DAD-EPG Document 40 Filed 06/29/20 Page 3 of 4

 1   only defendant remaining in this action, Bhajno Pahal, did not participate in the drafting or filing

 2   of the scheduling report.

 3          The Court held the initial scheduling conference as scheduled on May 5, 2020, at 9:30

 4   a.m. Christopher Miles appeared telephonically for Plaintiff. None of the defendants appeared at

 5   the conference, either through Mr. Miller or otherwise. However, again, defendants Billan-Pahal

 6   Corporation and Ranjodh Billan, the two defendants who participated in and approved the joint

 7   scheduling report through Mr. Miller, had been previously dismissed from this action. The only

 8   defendant remaining in this action, Bhajno Pahal, did not appear and there was no return of

 9   service or waiver of service indicating that defendant Bhajno Pahal had been served with the

10   FAC.

11          In light of the foregoing, the Court continued the scheduling conference to May 18, 2020.

12   (ECF No. 31.) The Court also issued an order requiring Plaintiff to file a status report explaining

13   the status of the dismissed defendants and why this case should not be dismissed for failure to

14   effectuate serve of process on the only defendant remaining in the case, Bhajno Pahal. (ECF No.

15   32.) In response, Plaintiff filed status reports explaining that there had been confusion regarding

16   the various defendants, and that Mr. Miller, who had previously filed an answer on behalf of

17   dismissed defendants, also represented the remaining defendant, Bhajno Pahal. (ECF Nos. 33,

18   34.) Plaintiff represented that Mr. Miller had now accepted service of the FAC on behalf of the

19   remaining defendant, Bhajno Pahal, and that Bhajno Pahal had thus now been properly served.

20   (ECF Nos. 33, 34.)
21          In light of the representations in Plaintiff’s status reports, and the record in the case, the

22   Court issued a minute order directing Plaintiff to file a return of service or other document

23   demonstrating that defendant Bhajno Pahal had been properly served. (ECF No. 35.) The Court

24   also reminded Bhajno Pahal that if she had been properly served, she was obligated to file a

25   timely response to the FAC. (Id.) Finally, the Court further continued the scheduling conference

26   to June 29, 2020, at 9:30 a.m., and provided instructions to the parties on how to participate in the
27   scheduling conference telephonically. (Id.) This minute order was electronically served on Mr.

28   Miller through the Court’s CM/ECF system.
                                                         3
     Case 1:19-cv-00140-DAD-EPG Document 40 Filed 06/29/20 Page 4 of 4

 1          On May 15, 2020, defendant Bhajno Pahal (hereinafter, “Defendant”) filed an answer to

 2   the FAC. (ECF No. 36.)

 3          On June 22, 2020, Plaintiff filed a first amended scheduling report. (ECF No. 38.) The

 4   report states that on March 25, 2020, counsel for Plaintiff and counsel for Defendant conducted a

 5   telephonic conference to discuss scheduling and potential settlement; that counsel for Plaintiff

 6   and counsel for Defendant exchanged drafts of an amended scheduling report via email; that

 7   Plaintiff’s counsel circulated a final draft of an amended scheduling report; and that Defendant’s

 8   counsel has not objected to the proposed dates in the amended scheduling report. (ECF No. 38.)

 9          On June 29, 2020, at 9:30 a.m., the Court held the continued scheduling conference.

10   Christopher Miles appeared telephonically for Plaintiff. Defendant, Bhajno Pahal, failed to appear

11   and did not file a request for a continuance or otherwise notify the Court that she would not be

12   able to appear.

13          Based on the foregoing, the Court orders that Defendant, Bhajno Pahal, show cause why

14   sanctions, up to and including entry of judgment against her, should not be issued for her failure

15   to appear at the mandatory scheduling conference.

16          IT IS ORDERED that Defendant, Bhajno Pahal, shall file, no later than July 13, 2020, a

17   written response to this Order to Show Cause to explain her failure to appear at the June 29, 2020,

18   scheduling conference.

19          Defendant is cautioned that failure to respond to this Order as set forth above may

20   result in the imposition of sanctions, including entry of judgment against her.
21   IT IS SO ORDERED.
22

23
        Dated:     June 29, 2020                               /s/
                                                       UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
                                                       4
